DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Election/Restrictions
Claims 1-12 and 20 allowable. The restriction requirement among species 1, 2, and 3, as set forth in the Office action mailed on 10/29/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/29/2019 is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gabrielle Galosin on 2/12/2021.
The application has been amended as follows: 
In the Claims:
1. (Currently amended) An assembly for a turbomachine, comprising: a fuel nozzle having a plurality of axially extending protrusions; and a combustion liner, wherein the fuel nozzle and the combustion liner are attached to each other using a plurality of clip joints such that the combustion liner is longitudinally fixed relative to the fuel nozzle but such that the combustion liner can radially move relative to the fuel nozzle, wherein the combustion liner comprises: a body; and a flange radially extending from the body and configured to abut the fuel nozzle, of the plurality of protrusions extending axially from the nozzle; and a slot defined at least partially circumferentially in an outer radius of the flange, the slot configured to receive a clip that is configured to contact the protrusion to retain the flange longitudinally to the nozzle but to allow radial growth of the flange.  
13. (Cancelled)  
14. (Cancelled)
15. (Cancelled)  
16. (Cancelled)  
17. (Cancelled)  

19. (Cancelled)
Allowable Subject Matter
Claims 1-12 and 20 allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 20 have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest the claimed invention. The closest prior art of record is Herman (4180972) and Kamoi (10,309,654).
Regarding claim 1, Herman teaches a plurality of axially extending protrusions (236, fig 2) that interacts (via nozzle section 232) with a clip (234, fig 2) disposed in a slot at least partially in an outer radius of the flange, along with all other limitations of the claim. However, the clip 234 does not contact the axially extending protrusions 236 and thus does not disclose a clip in contact with the axially extending protrusions in combination with the rest of the limitations of the claims. 
Regarding claim 20, Kamoi teaches a protrusion (21, fig 2) with a clip (19, fig 2) used to engage a head and neck of the protrusion to retain a nozzle (22, fig 2 is part of the nozzle fitting system) to a radial flange (14, fig 2), the clip being disposed in a slot in the flange (considering the flange to be entail 14 and 20b would place the clip within) and in connection with a respective protrusion. However, the clip does not have a U-channel that is configured to receive the respective protrusion in combination with the other limitation of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        



/S.V.M./Examiner, Art Unit 3741